NICHOLAS A. TRUTANICH
United States Attorney
KEVIN D. SCHIFF
Assistant United States Attorney
501 Las Vegas Blvd South
Las Vegas, Nevada 89101
(702) 388-6336

                                    UNITED STATES DISTRICT COURT
                                          District of Nevada


UNITED STATES OF AMERICA,                )             Case No. 2:19-CR-133-APG-VCF-5
Plaintiff,                               )
                                         )
            v.                           )                      PETITION FOR ACTION
                                         )                      ON CONDITIONS OF
STEPHEN LLOYD                            )                      PRETRIAL RELEASE
Defendant                                )



            Attached hereto and expressly incorporated herein is a Petition for Action on Conditions

of Pretrial Release concerning the above-named defendant prepared by Samira A. Barlow, Senior

U.S. Pretrial Services Officer. I have reviewed that Petition and believe there is sufficient credible

evidence which can be presented to the Court to prove the conduct alleged, and I concur in the

recommended action requested of the Court.


       Dated this 28TH day of August, 2019.

                                                               NICHOLAS A. TRUTANICH
                                                               United States Attorney


                                                               By     /S/                        .
                                                                    KEVIN D. SCHIFF
                                                                    Assistant U. S. Attorney




PS 8
(Revised 12/04)
                                UNITED STATES DISTRICT COURT
                                           for the
                                    DISTRICT OF NEVADA

U.S.A. vs. STEPHEN LLOYD                                       Docket No 2:19-CR-133-APG-VCF-5

                      Petition for Action on Conditions of Pretrial Release

        COMES NOW SAMIRA A. BARLOW, SENIOR U.S. PRETRIAL SERVICES OFFICER, presenting
an official report upon the conduct of defendant Stephen Lloyd. The defendant initially appeared
on May 23, 2019, before U.S. Magistrate Judge Cam Ferenbach and was placed on a personal
recognizance bond with the following conditions of release:

       1. The defendant shall report to U.S. Pretrial Services for supervision.
       2. Travel is restricted to Clark County, Nevada unless preapproved by Pretrial Services.
       3. The defendant shall maintain current residence and may not move prior to obtaining
           permission from the Court, Pretrial Services or the supervising officer.
       4. The defendant shall maintain residence at a halfway house or community corrections
           center as Pretrial Services or the supervising officer considers necessary. **Until
           Pretrial Services verifies the defendant’s residence. Once Pretrial Services verifies his
           residence and Pretrial Services deems it suitable, Pretrial Services may release the
           defendant to his current residence, then #3 will apply.
       5. The defendant shall avoid all contact directly or indirectly with co-defendant(s) unless
           it is in the presence of counsel.
       6. The defendant shall refrain from possessing a firearm, destructive device, or other
           dangerous weapons.
       7. The defendant shall submit to any testing required by Pretrial Services or the
           supervising officer to determine whether the defendant is using a prohibited
           substance. Any testing may be used with random frequency and may include urine
           testing, the wearing of a sweat patch, a remote alcohol testing system and/or any
           form of prohibited substance screening or testing. The defendant shall refrain from
           obstructing or attempting to obstruct or tamper, in any fashion, with the efficiency
           and accuracy of any prohibited substance testing or monitoring which is/are required
           as a condition of release.
       8. The defendant shall pay all or part of the cost of the testing program based upon his
           ability to pay as Pretrial Services or the supervising officer determines.
       9. The defendant shall refrain from use or unlawful possession of a narcotic drug or other
           controlled substances defined in 21 U.S.C. § 802, unless prescribed by a licensed
           medical practitioner.
       10. The defendant shall not be in the presence of anyone using or possessing a narcotic
           drug or other controlled substances.
       11. The defendant shall participate in a program of inpatient or outpatient substance
           abuse therapy and counseling if Pretrial Services or the supervising officer considers
           it advisable.
       12. The defendant shall pay all or part of the cost of the substance abuse treatment
           program or evaluation based upon his ability to pay as determined by Pretrial Services
           or the supervising officer.
       13. The defendant shall undergo medical or psychiatric treatment.
       14. The defendant shall submit to a mental health evaluation as directed by Pretrial
           Services or the supervising officer.
       15. The defendant shall pay all or part of the cost of the medical or psychiatric treatment
           program or evaluation based upon his ability to pay as determined by Pretrial Services
           or the supervising officer.

Respectfully presenting petition for action of Court and for cause as follows:

   1. On May 28, 2019, the defendant submitted a urine sample, which tested positive for the
      presence of methamphetamine. On June 4, 2019, the defendant’s urine sample was
      confirmed by Alere Toxicology as positive use for amphetamine and methamphetamine.
   2. On May 31, 2019, the defendant submitted a urine sample, which tested positive for the
      presence of amphetamine and methamphetamine. On June 6, 2019, the defendant’s
      urine sample was confirmed by Alere Toxicology as positive use of amphetamine and
      methamphetamine.
   3. On July 24, 2019, the defendant was in the presence of someone using and possessing a
      narcotic drug or other controlled substances.
   4. On August 6, 2019, the defendant failed to report for drug testing.
   5. On August 14, 2019, the defendant was in the presence of someone using and possessing
      a narcotic drug or other controlled substances.
   6. On August 14, 2019, the defendant submitted a urine sample, which tested positive for
      the presence of amphetamine and methamphetamine. On August 20, 2019, the
      defendant’s urine sample was confirmed by Alere Toxicology as positive use of
      amphetamine and methamphetamine.
   7. On August 19, 2019, the defendant was in the presence of someone using and possessing
      a narcotic drug or other controlled substances.

PRAYING THAT THE COURT WILL ORDER THAT A SUMMONS BE ISSUED BASED UPON THE
ALLEGATIONS OUTLINED ABOVE. FURTHER, THAT A HEARING BE SET TO SHOW CAUSE WHY
PRETRIAL RELEASE SHOULD NOT BE REVOKED.

 ORDER OF COURT                                    I declare under penalty of perjury that the
                                22nd               information herein is true and correct.
 Considered and ordered this ____ day of           Executed on this 28th day of August, 2019.
 August, 2019 and ordered filed and made a
 part of the records in the above case.            Respectfully Submitted,



 ______________________________                    _____________________________
 Honorable Cam Ferenbach                           Samira Barlow
 U.S. Magistrate Judge                             Senior U.S. Pretrial Services Officer
                                                   Place: Las Vegas, Nevada
